Title: From Thomas Jefferson to Martha Jefferson Randolph, 2 July 1802
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            My dear Martha
            Washington July 2. 1802.
          
          I yesterday recieved letters from mr Eppes & Maria. she has been for a considerable time very unwell, with low but constant fevers, and the child very unwell also. mrs Eppes had gone there and staid with her till she was well enough to be removed to Eppington, where the air & the bark had already produced a favorable effect. she wishes to proceed to Monticello as soon as she is strong enough, but is in dreadful apprehensions from the measles. not having heard from you she was uninformed whether it was in your family. I have this day informed her it is there, and advised her when she goes, to pass directly on to Monticello; and that I would ask the favor of mr Randolph & yourself to take measures for having the mountain clear of it by the 15th. of this month, by which time she may possibly arrive there, or by the 20th. at farthest. after that date should any one on the mountain have it they must remove. Squire’s house would be a good place for the nail boys, should they have it, and Betty Hemings’s for Bet’s or Sally’s children. there are no other children on the mountain. I shall be at home from the 25th. to the 28th. my affectionate esteem to mr Randolph and tenderest love to yourself.
          
            Th: Jefferson
          
        